DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5-15, 17-20 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art did teach stent-grafts having a frame on a graft along with relief channels separate from the graft lumen, however did not teach the combination of a stent graft prosthesis designed with a graft material to define a graft lumen and a frame which is a body stent coupled to the outer surface of the graft material, or a channel for relieving pressure associated with pulsatile blood flow during implantation of the stent-graft prosthesis within a body vessel that is aligned with the graft lumen or is a portion of the graft lumen, wherein the channel includes a channel lumen extending from a channel entrance distal of the proximal end of  the graft material to a channel exit proximal of the distal end of the graft material,  the channel lumen being defined between the outer surface of the graft material and an adjacent first segment of the body stent to which the graft material is not attached such that the channel entrance is configured to permit blood flow into the channel lumen and the channel exit is configured to permit blood flow out of  the channel lumen when the stent-graft prosthesis is in the partially expanded configuration such that the channel permits .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756. The examiner can normally be reached 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799